Name: Commission Regulation (EEC) No 2289/87 of 30 July 1987 providing for transitional measures to be adopted for import and export licences, advance fixing certificates, STM certificates and STM import licences as a result of the entry into force of the Combined Nomenclature
 Type: Regulation
 Subject Matter: trade policy;  economic analysis;  tariff policy
 Date Published: nan

 31 . 7 . 87 Official Journal of the European Communities No L 209/35 COMMISSION REGULATION (EEC) No 2289/87 of 30 July 1987 providing for transitional measures to be adopted for import and export licences , advance fixing certificates , STM certificates and STM import licences as a result of the entry into force of the Combined Nomenclature where the last day of validity of such documents falls after 31 December 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 1 . Import and export licences and advance fixing certi ­ ficates the last day of validity of which falls after 31 December 1987 shall indicated,  in section 20 (a) of import licences or advance fixing certificates,  in section 18 (a) of export licences or advance fixing certificates, the code(s) or parts of code of the Combined Nomencla ­ ture preceeded, where appropriate, by 'ex', corresponding to the subheading of the Common Customs Tariff for which they were requested. Those details shall be given subject to subsequent amend ­ ments to the provisional Nomenclature. The details from the Combined Nomenclature shall be preceded by one of the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Articles 12 (2), 15 (5), and 16 (6) thereof, and the corresponding provisions in the other Regulations on the common organization of the markets in agricultural products, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (STM) (3), as amended by Regulation (EEC) No 2297/86 (4), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ^, and in particular Article 13 thereof, Whereas the Community is a signatory to the Inter ­ national Convention on the Harmonized Commodity Description and Coding System, hereinafter referred to as the 'Harmonized System', which is intended to replace the Convention of 15 December 1950 on a Nomenclature for the classification of goods in customs tariffs ; Whereas, from 1 January 1988 , a Combined Goods Nomenclature based on the Harmonized System will be established to meet the requirements of both the Common Customs Tariff and the Nomenclature of Goods for the External Trade Statistics of the Community and Statistics of Trade between Member States ; Whereas, from 1 January 1988 , the nomenclature used for import and export licences, advance fixing certificates, STM certificates and STM import licences will be the Combined Nomenclature, subject to special provisions ; Whereas, in order to ensure a harmonious transition , provision should be made for these documents to indicate as soon as possible the Combined Nomenclature code  Sin perjuicio de lo dispuesto en el pÃ ¡rrafo segundo del apartado 1 del artÃ ­culo 1 del Reglamento (CEE) n ° 2289/87  Forbeholdt artikel 1 , stk. 1 , andet afsnit, i forordning (EÃF) nr. 2289/87  Vorbehaltlich Artikel 1 Absatz 1 zweiter Unterabsatz der Verordnung (EWG) Nr. 2289/87  Ã ÃÃ ¹Ã Ã Ã »Ã ±Ã ¾Ã · Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã ´Ã µÃ Ã Ã µÃ Ã ¿ Ã µÃ ´Ã ¬Ã Ã ¹Ã ¿ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2289/87  Subject to the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 2289/87  Selon 1 article 1 " paragraphe 1 deuxiÃ ¨me alinÃ ©a du rÃ ¨glement (CEE) n0 2289/87  Fatto salvo il disposto dell articolo 1 , paragrafo 1 , secondo comma del regolamento (CEE) n . 2289/87  Onder voorbehoud van artikel 1 , lid 1 , tweede alinea, van Verordening (EEG) nr. 2289/87 (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7 . 1987, p. 40 . 0 OJ No L 55, 1 . 3 . 1986, p. 106 . 0 OJ No L 201 , 24 . 7 . 1986, p. 3 . 0 OJ No L 367, 31 . 12 . 1985, p. 7 .  Em conformidade com o segundo paragrafo do n? 1 do artigo 1 ? do Regulamento (CEE) n ° 2289/87. No L 209/36 Official Journal of the European Communities 31 . 7. 87 2. Paragraph 1 shall also apply where particular rules provide that for certain products the licence or certificates are to be requested for several subheadings of the Common Customs Tariff or for part of the subheading of the Common Customs Tariff. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Articles 1 and 2 shall apply in respect of import and export licences, advance fixing certificates, STM certifi ­ cates and STM import licences to be issued no later than 1 October 1987. This Regulation shall apply up to 31 December 1987, in respect of certificates and licences that were not issued in accordance with Articles 1 and 2. Article 2 Article 1 shall apply mutatis mutandis to STM certifi ­ cates and STM import licences . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1987. For the Commission Frans ANDRIESSEN Vice-President